DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Kirsten Johnson on September 12, 2022.

The application has been amended as follows: 
In the Specification:
The paragraph at page 1, lines 6-9, is replaced by new paragraph:
--This application contains a sequence listing, submitted electronically in ASCII format under the filename 00171-0003-03000_SequenceListing.txt, which is incorporated by reference herein in its entirety. The ASCII copy of the sequence listing was created on December 7, 2017, and is 66,043 bytes in size.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
To begin, Applicants’ amendments are now fully supported by the disclosure of U.S. Provisional Patent Application No: 61/613.373.  The effective priority date of the instant application is therefore March 30, 2012.  
In addition, the claims require a complex to be formed between the tracrRNA, the engineered crRNA, and the Cas9 protein.  It is noted that, in order for the Cas9-crRNA complex to cleave or modify the target DNA molecule, each of the three components must be present in the complex, which components .  While not explicitly stated, the claims inherently read on the tracrRNA being present to form the complex.  The MPEP states:  “[b]y disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicitly concerning it.  The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter.  In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1981); In re Smythe, 480 F.2d 1376, 178 USPQ 279 (CCPA 1973).” (See MPEP 2163.07(a)).
Thus, the prior art fails to disclose or suggest methods for site-specific modification of a target DNA molecule by preparing a polynucleotide encoding a tracrRNA and an engineered crRNA, with the crRNA having a spacer sequence complementary to a nucleotide sequence of the DNA molecule.  The polynucleotide does not include a sequence encoding a Cas9 protein.  The tracrRNA and engineered crRNA are expressed and combined with a Cas9 protein to form a Cas9-crRNA complex.  The complex is reprogrammed to cleave the DNA molecule.  The prior art fails to disclose or suggest a method comprising preparing a polynucleotide encoding a crRNA, expressing the crRNA, and forming a complex with a tracrRNA and a Cas9 polynucleotide, the complex being reprogrammed to cleave the DNA molecule, and contacting the complex with the DNA molecule.

The Terminal Disclaimers over U.S. Patent Nos. 9,637,739 and 10,844,378, filed September 13, 2019 and December 27, 2019, respectively, and U.S. Patent Application No. 16/148,783, filed December  27, 2019, are approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636